Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Walmart, Inc., Appellant                               Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 18-
No. 06-20-00071-CV          v.                         1378). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
Fintiv, Inc., Appellee                                 Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we construe the trial court’s order as denying only Walmart’s special
appearance, and we affirm the trial court’s order. Further, we deny Walmart’s petition for a writ
of mandamus and remand this case to the trial court for further proceedings.
       We further order that the appellant, Walmart, Inc., pay all costs of this appeal.
                                                       RENDERED AUGUST 13, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk